AO 245|3 (Re\'. WAED ll/l6) Judgment in a Criminal Case
Slteet l Revised by WAED - 02/|7

UNITED STATES DISTRICT COURT

Eastern District of Washington

UNITED STATES OF AMER.ICA JUDGMENT IN A CRIMINAL CASE
V.
CARL LEE BODEY Case Number: 2: l S-CIK-l)0060-WFN-l

USM Number; 20929~085
Colin G Prince

 

Det`cndant's Attomey

F|LED |N T!~lE
|:] U,S. DlS`I`RlCT COURT
E!\E-TERN D|STR|CT' Ol`- Vw‘\Sl-t|NGTON
m Nov ii 2013
THE DEFENDANT: SEAN F. |l.»’ch‘-JOY. CLERK

h_ _oEr=uTY
q _ snoi<nni:. t\u\si-HNGTON
§ pleaded guilty to count(s) l and 2 of the Indlctment

 

|:| pleaded nolo contendere to count(s)
which was accepted by the court.

 

|:| was found guilty on count(s) after a
plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Tit|e & Section / Nature o|`Offense Offense Ended Count
13 U.S.C. § 2252A(a)(2),(b)(l) Distribution Ol`Child Pomography lO/l7f20|7 l
l8 U.S.C\ § 2252A(a)(5)(B).(b)(2] Possession OfCltild Pornography lOfl'i'/Z()l? 2

The defendant is sentenced as provided in pages 2 through 8 of thisjudgment. Tlie sentence is imposed pursuant to the
Sentencing Reform Act of1984.

|:] The defendant has been found not guilty on count(s)

 

l:l COLlHt(S) l:l is l:l are dismissed on the motion of the United States

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of an_y change of nanie, residence, or
mailinF address until all fines, restitution, costs, and special assessments imposed by this judgment are fully pald. [f ordered to pay restitution,
the de endant must notify the court and United States attorney of material c anges in economic circumstances

ll/l4."20|8

_L_>_nt_§___o_f___ln_ipo_sitiol_\..of ludmnl

aJ/LW&,L,

Signature ofjutlge '

 

 

'l`lte Honorablc Wm. Fremining Nielsen Senior Judge, U.S. Distriet Court
Namt: and Tit|e ofjudge

/’/f%//`?

 

Date

.'\O 245[3 (Rev. WAED | 1/16) Jndgmcm in a Crirninal Case
Sheet 2 - lmprisomnent

Judgment -- Pnge 2 of 3

DEFENDANT: CARL I_.EE BODEY
Case Number: 2: l S-CR-UUUEO-WFN-l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of; 80 Months as to Count l and 80 Months as to Count 2 with the terms to run CONCURRENT to one another

[:l The court makes the following recommendations to the Bureau of Prisons:

I:I The defendant is remanded to the custody of the United States Marshal.

E The defendant shall surrender to the United States Marshal for this district:

E at 10:15 E a.m. L__l p.m. on Novemberl4,20]8

 

l:] as notified by the United States l`vlarshal.
|___l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[:I before 2 p.m. on
I:] as notified by the United States Marsha|.
[:] as notified by the Probation or Pretrial Services Offiee.

 

 

 

 

RETURN
I have executed this judgment as follows'.
Defendant delivered on ,"_` to _ …_`
at ii _ gi , with a certified copy ofthisjudgment.
uNiTEt) sTA'rEs MnRsHAL
By

 

DEPLITY UN[TED S'l`A'|`ES MARSHAL

A() 2453 [Rcv, WAED l lflG) judgment in a Criminal Case

Judgment -- Page 3 of 8
Sheet 3 - Supervised Release

DEFENDANT: CARL LEE BODEY
Case Nuniber: 2:|8-CR-00060-WFN-1

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : 20 Years as to Count | and and 20 Years as to
Count 2 to be served CONCURRENT to one another.

MANDATORY CONDITIONS

l. You must not commit another federal, state or local crime.

l`.]

You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal |aw.

3. You must reti'ain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
I:I The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of future substance abuse. (check :'fnpp!r'cabi'e)

4. § You must cooperate in the collection of DNA as directed by the probation officer. (check U`applicabt'e)

5. >."4 You must comply with the requirements ofthe Sex Offender Registration and Notiflcation Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (check r`fappl'icable)

6. [:] You must participate in an approved program for domestic violence. (check Jappt'r`cable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 24513 (Re\', WAED l 1/16) Judgntent in a Criminal Cttse

.ludgment -- Page 4 of 8
Sheet 3A - Supervised Release

DEFENDANT: CARL LEE BODEY
Case Number: 2:18-CR-00060-WFN-1

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

You must report to the probation office in the federaljudicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

Af`ter initially reporting to the probation office, you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
fi'om the court or the probation officer.

You must be truthful when responding to the questions asked by your probation officer

You must live ata place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. 1f you plan to change where you work or anything about your work (such as your position
or your job responsibilities}, you must notify the probation officer at least 10 days before the change. lfnotifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, atnmunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for1 the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

lf this judgment imposes restitution, a fine, or special assessment, it is a condition ofsupervised release that you pay in
accordance with the Schedule of Paytnents sheet of this judgment You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use ()nly

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Ovewr'ew ofPrr)bnr."on mud Superv."sed
Rei'ecrse Condr`tions, available at: www.uscourts.gov.

De fendant‘s Signature Date

 

 

AO 24513 (Rev. WAED l 1/16) Judgmcnt in a Criminal Case judgment __ ringc 5 of g
Shect 3D ~ Superviscd Releasc

DEFEN DANT: CARL LEE. BODEY

Case Number: 2118-CR-00060-WFN-l

SPECIAL CONDITI.ONS OF SUPERVISION

l. You must not have direct contact with any child you know or reasonably should know to be under the age of lS, without the
permission of the probation officer. lf you do have any direct contact with any child you know or reasonably should know to be under
the age of 18, including your own children, without the permission of the probation officer, you tnust report this contact to the
probation officer within 24 hours Direct contact includes written communication in-person communication, or physical contact.
Direct contact does not include incidental contact during ordinary daily activities in public places.

2. You tnust not be employed in any occupation, business, or profession, or participate in any volunteer activity which provides access
to children under the age of 18, unless authorized by the supervising officer.

3. You mtist only use your true name and identifiers (such as date of birth, social security number, driver’s license number) for
purposes of establishing credit, screen names, utility services, including any services related to computer or electronic equipment or
contracts, and registration related to computer-related activities

4. You must maintain a complete and current inventory of your computer equipment and provide it to the supervising officer. You
must provide a monthly record of computer usage and bills pertaining to computer access to the supervising officer.

5. You must provide a complete record of all passwords and user identifications (both past and present) to the supervising officer and
must not make any changes without the prior approval of the supervising officer.

6. You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C. §
1030(e)( l )) you use.

7. To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial and periodic
unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(l)) subject to computer monitoring These searches shall
be conducted to determine whether the computer contains any monitoring software is functioning effectively after its installation, and
whether there have been attempts to circumvent the monitoring software after its installation You must warn any other people who
use these computers that the computers may be subject to searches pursuant to this condition

8. You must submit your computers (as defined in 18 U.S.C. § lOEO(e)(l)) or other electronic communications or data storage devices
or media, to a search. You must warn any other people who use these computers or devices capable of accessing the Internet that the
devices may be subject to searches pursuant to this condition A probation officer may conduct a search pursuant to this condition only
when reasonable suspicion exists that there is a violation ofa condition of supervision and that the computer or device contains
evidence ot` this violation Any search will be conducted at a reasonable time and in a reasonable manner.

9. You must allow the probation officer, or designee, to conduct random inspections, including retrieval and copying of data from any
computer1 or any personal computing device that you possess or have access to, including any internal or external peripherals. This
may require temporary removal of the equipment for a more thorough inspection ‘r'ou must not possess or use any public or private
data encryption technique or program. You must purchase and use such hardware and software systems that monitor your computer
usage, if directed by the supervising officer.

10. You must live at an approved residence, and must not change your living situation without advance approval of the supervising
officer.

l l. You must not reside or loiter within 500 feet of places where children congregate, which includes playgrounds, primary and
secondary schools, city parks, daycare centers, and arcades.

ll You are prohibited from possessing or manufacturing any material, including videos, magazines photographs computer-generated
depictions, or any other media that depict sexually explicit conduct involving children or adults, as defined at 18 U.S.C. § 2256(2).
You must not enter any establishment involved in the sex industry, including but not limited to adult bookstores massage parlors, and
strip clubs You must not utilize atty sex-related adult telephone numbers The supervising officer is authorized to monitor compliance
in this area by obtaining relative records including but not limited to telephone, Internet1 credit cards and bank statements

AO 24513 (Rev. WAED l lflG) Jndgmcnt in a Criminal Casc
Shcct JD - Supcrvisetl Re|citsc

Judgment -- Page 6 ol` 3

DEFENDANT: CARL LEE BODEY
Case Number: 2:18-CR-00060-WFN-1

SPECIAL CONDITIONS OF SUPERVISION (cont.)

13. The defendant shall report to the Probation Ofiice any and all electronic communications service accounts [as defined in 18 U.S.C.
§ 2510(15)] used for user communications1 dissemination and/or storage of digital media files (i.e. audio, video, images). This
includes, but is not limited to, email accounts, social media accounts, and cloud storage accounts The defendant shall provide each
account identifier and password, and shall report the creation of new accounts, changes in identifiers and/or passwords, transfer,
suspension and/or deletion of any account within 5 days of such action. Failure to provide accurate account information may be
grounds for revocation. The Probation Office is permitted to access and search any account(s) using the defendant's credentials
pursuant to this condition only when reasonable suspicion exists that the defendant has violated a condition of his supervision and that
the account(s) to be searched contain evidence of this violation.

14. You must submit your person, residence, office, or vehicle and belongings to a search1 conducted by a probation officer, at a
sensible time and manner, based upon reasonable suspicion of contraband or evidence of violation ot`a condition of supervision
Failure to submit to search may be grounds for revocation You must warn persons with whom you share a residence that the premises
may be subject to search.

15. You must complete a sex offender evaluation, which may include psychological and polygraph testing. You must pay according to
your ability and allow the reciprocal release of information between the evaluator and supervising officer.

16. You must actively participate and successfully complete an approved state-certified sex offender treatment program. You must
follow all lifestyle restrictions and treatment requirements of the program. You must participate in special testing in the form of
polygraphs, in order to measure compliance with the treatment program requirements You must allow reciprocal release of
information between the supervising officer and the treatment provider. You must pay for treatment and testing according to your
abilitv.

AO 245B (Revi WAED 1 1116) Judgmcnt in a Criininal Case

ludgment -- Page 7 ol` 8
Sheet 5 - Criminal Monctary Pcnaltics

DEFENDANT: CARL LEE BODEY
C asc Number: 2:18-CR-00060-WFN-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $200.00 $.00 $.00 $.00

L__| The determination of restitution is deferred until
entered after such determination

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

. An Arrrena'ed thdgrnent in a Crr'mr'mr! Case (AOZ45C) will be

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. lrlowevcr, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paiti.

Name of Payee Total Loss** Restitution Ordered Prioritv or Percentage
I:l Restitution amount ordered pursuant to plea agreement $

\:_| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date ofthejudgment, pursuant to 18 U.S.C. § 3612(1). Al| ofthe payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

I:I The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[:] tfl(;t: ti}i;t;erest requirement is waived m fmc m restitution

I:l the interest requirement for the I:I fine I:l restitution is modified as follows:

* lustice for Victims ofTral`licking Act of 2015, Pub. L. No. 1 14-22

** Findings for the total amount ol`losscs arc required under Chaptcrs l()‘J/'i1 l 10, 1 lOA, and l 13A of'[`itlc 18 for offenses committed on or after
Septembcr 13, 1994, but before Apri123, 1996.

AO 2453 (Rev. WAED l lll()) .liidgmcnt iii a Criniina| Case

Judgincnt -- l’age 8 ot`3
Slieet 6 - Scliediile of I‘aymems

DEFEN DANT: CARL LEE BODEY
Case Nttinber: 2118-CR-00060-WFN-l

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A I:I Lump sum payments of$ due immediately, balance due
|:| not later than , or
[:] in accordance with |:| C, [:] D, [:| E., or |:] F below; or
B g Payment to begin immediately (may be combined with |:] C, [:| D, or §§ F below); or
C [:] Payment in equal (e.g., weekly, monthly qitrri'ter/y) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 01'60 days) after the date of this judgment; or
D |:] Payment in equal (e_g., weekly, mont/elia quarterly installments of $ over a period of
(e.g., months or yeors), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
15 |:\ Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonmentl The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F >'.4 Special instructions regarding the payment of criminal monetary penalties:

Deferidant shall participate in the BOP lnniate Financial Responsibility Progi'ani. During the time of incarceration, monetary
penalties are payable on a quarterly basis of not less than $25.00 per quarter.

Wliile on supervised release, monetary penalties are payable on a monthly basis of not less than $25.00 per month or lt)% ofthe

defendant's net household income, whichever is larger, commencing 30 days after the defendant is released from imprisoninent.

Unless the court has expressly ordered otherwise, if thisjudgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment All criminal monetary penalties, except those payments made through the Federa| Bureau of Prisons'
initiate Financiai Responsibility Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
Dislrict Court, Attention: Finance, P.O. Box 1493` Spokane, WA 99210-1493.

'l`he defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[:] Joint and Several

Defendant and Co-Defendant Names and Case Numbers (includi'ng defendant )zionber), Tota| Amount, joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution
[:l The defendant shall pay the following court cost(s):

>14 The defendant shall forfeit the defendant's interest in the following property to the United States:
Del| Tower Computer, Model XPS, Seria| No. HFJXGSi; and Siiver USB thumb drive.

Payments shall bc applied in the following order: (l) assessniciit, (2) restitution priiicipal, (3) restitution iritcrcst, (4) line principal, (5) line interest,
{6) continually rcstitution, (7) JV'I`A Assessment__ (8) penalties1 and (9) costs, including cost of prosecution and court costs.

